Citation Nr: 1641078	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-41 939		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for left ear infection with hearing loss.

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975 and had subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his substantive appeal dated in October 2010, the Veteran requested a Board hearing before a Veterans Law Judge at the local RO.  In September 2011, he indicated that he wanted a video-conference hearing in lieu of an in-person hearing. However, the Veteran withdrew his Board hearing request in November 2011.  38 C.F.R. § 20.704 (e) (2015).

In October 2010 correspondence, the Veteran requested a local hearing with a Decision Review Officer (DRO).  In a November 2010 letter, VA advised the Veteran that his DRO hearing was scheduled to be held in February 2011.  In February 2011 correspondence, the Veteran notified VA that he was unable to attend the hearing and he did not request that another hearing be scheduled.   Therefore, the Veteran's request for a DRO hearing is deemed withdrawn. 

In February 2014, the Board remanded the claims for further development. 

The Board noted in the prior February 2014 remand that the issue of right ear hearing loss had been raised by the record and referred the matter to the agency of original jurisdiction (AOJ); however, this issue still has not been addressed by the AOJ.  In September 2008, the Veteran submitted a claim for service connection for "bilateral hearing loss."  In a March 2009 rating decision, the RO adjudicated this issue as "left ear infection with tinnitus and hearing loss."  However, the Veteran had claimed service connection for bilateral hearing loss, and the RO has not yet adjudicated the issue of entitlement to service connection for right ear hearing loss.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for tinnitus is being granted below.  The issues of entitlement to service connection for a left ear infection with hearing loss and a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has competently and credibly reported that his tinnitus had its onset during service and has been recurrent since.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for tinnitus. Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his tinnitus began in service.  In May 2014, additional service treatment records (STRs) associated with the claims from Tripler Army Medical Center, dated in March 1975, specifically noted a history of left ear tinnitus.  On physical examination the ear canals appeared to be within normal limits; however, the impression was tinnitus in the left ear.  

Post-service, the Veteran filed a claim for service connection for a left ear disability in April 1978.  In May 1978, the Veteran reported that he received treatment for his left ear at Tripler Army Medical Center.  

On June 1978 VA examination, the Veteran reported that he had continuous ringing in his left ear.  

Treatment records from Ohio State University Hospitals dated in August 1983 indicated that the Veteran was referred for an evaluation regarding multiple problems with his left ear, including tinnitus.  

An August 1983 VA examination revealed that the Veteran's left ear tympanic membrane (TM) was unable to be seen while his right TM remained intact.  

VA treatment records include an August 2008 audiology consult during which the Veteran reported that he has had occasional bilateral ringing tinnitus for the past 30 years.  

On July 2014 VA hearing loss and tinnitus DBQ, the Veteran reported difficulty with tolerating the bothersome tinnitus.  He stated that his tinnitus was constant.  He indicated that it is hard to pinpoint when the tinnitus started because he has had it for so long.  The examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner reasoned that puretone thresholds and speech testing were performed; however, the results were not being reported, as the admitted thresholds were considered unreliable by examiner.  The examiner added that "the Veteran's responses were exaggerated, not consistent and should NOT be used for rating purposes."

The Court has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  Although the examiner explained why the Veteran's puretone thresholds and speech testing were unreliable, the examiner did not fully explain why she was unable to render an opinion without resorting to speculation in regards to the Veteran's tinnitus.  Therefore, the examination report must be found inadequate.

Based on the totality of evidence of record, and by resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  Importantly, the record shows that a history of left ear tinnitus was reported in service and the Veteran was also provided with an in-service diagnosis of left ear tinnitus.  Moreover, recent VA treatment records as well as the July 2014 VA examination indicated that the Veteran has a current diagnosis of tinnitus.  

In turn, the primary question is whether the Veteran's tinnitus began in service.  Unfortunately, as noted above, the examiner failed to provide an etiological opinion.  However, in statements of record, the Veteran reported that his tinnitus began in service, and has continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, as the Veteran has been consistent in his assertions over the years, there is no reason to doubt his credibility.  Again, the Board finds it significant that a VA examination within a couple of years of the Veteran's discharge from service noted complaints of continuous ringing in the left ear, private treatment records dated in 1983 reported complaints of tinnitus, and recent VA treatment records indicated a current diagnosis of tinnitus with complaints of occasional bilateral ringing tinnitus for the past 30 years, which clearly supports his assertion of continuing symptomatology since service. 

In sum, the evidence documents left ear tinnitus in service and the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements.  See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements, when viewed in relation to the Veteran's documented in-service reported history and diagnosis of tinnitus as well as post service complaints of and treatment for tinnitus throughout the years, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. 3.303 (b); Walker, supra.

Accordingly, based on the analysis above and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he experienced a left ear infection in service as a result of getting sand in his ear while serving in Hawaii and that his hearing loss began around that time.  
On July 2014 VA hearing loss and tinnitus DBQ, the examiner stated that she considered the puretone thresholds as unreliable and did not report the thresholds.  The examiner explained that the Veteran's responses were exaggerated, not consistent and should NOT be used for rating purposes.  The examiner also found that that the use of the word recognition scores was not appropriate for this Veteran because of language difficulties, cognitive problems, and inconsistent word recognition scores, etc.  Although the examiner did not report current puretone thresholds and speech recognition scores, the examiner also did not appear to consider the medical evidence in the claims file or provide an opinion as to whether or not the Veteran has a current hearing loss disability.

Also on July 2014 VA Ear Conditions DBQ, the examiner noted, in part, that the service treatment records (STRs) did not show any in service ear injury or condition; however, it does not appear that the examiner reviewed the treatment records recently associated with the record from Tripler Army Hospital that validated the Veteran's complaints of left ear tinnitus in which he asserted that he had an ear infection and hearing loss around the same time.  Neither VA examiner provided any sort of opinion as to whether the Veteran's left ear infection and hearing loss could be directly related to the left ear tinnitus in service.  When determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001).

On July 2014 VA Foot Conditions, including Flatfoot (Pes Planus) DBQ, the examiner included the diagnosis of bilateral metatarsalgia and flat foot.  The examiner noted at the time of the current examination, the Veteran reported that his feet go numb, which was consistent with his diagnosis of a diabetes mellitus peripheral neuropathy.  Although the examiner found that all of the Veteran's current foot complaints stemmed from his diabetic neuropathy and that his STRs were unrevealing as to any recurrent foot condition, the examiner failed to provide an opinion as to whether or not the currently diagnosed bilateral metatarsalgia and flat foot are related to service.  Additionally, on the Veteran's September 2008 claim, he specifically requested service connection for his foot problems, calluses, bilaterally and on August 2008 VA podiatry consult, the diagnosis included calluses.   

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies discussed above, the Board finds that the Veteran should be afforded additional VA examinations with etiological opinions to address his left ear infection and hearing loss as well as his bilateral foot disabilities.  

Prior to arranging to obtain further medical opinions in this appeal, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

On review of the record, it appears that the Veteran received ongoing care at the VA Medical Center (VAMC) in Columbus, Ohio and the VA Community Based Outpatient Clinic (CBOC) in Zanesville, Ohio.  The current record also reflects treatment records from these VA facilities dated through August 2014; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, the AOJ should obtain all pertinent, outstanding records of evaluation and/or treatment of the Veteran, to include those from the Columbus VAMC and Zanesville CBOC dated after August 2014,following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, to include private treatment records.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Additionally, the Veteran has not been provided VCAA notice regarding secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide a notice letter informing the Veteran and his representative of the evidentiary requirements for substantiating a claim for service connection for left ear infection and hearing loss on a secondary basis. 

2. Obtain all outstanding, VA records of evaluation and/or treatment of the Veteran, (to include from the Columbus VAMC and Zanesville CBOC), dated since August 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically ask that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession

4.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of any bilateral foot disability, including calluses, metatarsalgia, and flat feet.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated tests and studies should be undertaken. 

After examining the Veteran and reviewing the record, the examiner should offer an opinion as to the following:

a) Identify all bilateral foot disabilities, including calluses, matarsalgia, and flatfeet.

b) Provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current bilateral foot disabilities, including calluses, matarsalgia, and flat feet are related to his military service.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, post service treatment records, and the Veteran's lay statements concerning pertinent symptomatology.  The examiner should provide a detailed rationale for any opinion provided.

5.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination(s), with at least one examination with an audiologist, in order to determine the nature and etiology of any left ear infection and left ear hearing loss.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated tests and studies should be undertaken. 

After examining the Veteran and reviewing the record, the examiner should offer an opinion as to the following:

a) Identify all diagnoses relevant to the left ear, to include infection and hearing loss.

b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's left ear infection and hearing loss is related to his military service, including the left ear tinnitus specifically documented in March 1975.

b) Whether it is at least as likely as not (a 50% or higher degree of probability) that any current left ear infection and hearing loss is proximately due to, or caused by, his service-connected left ear tinnitus. 

c) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's left ear infection and hearing loss has been aggravated by his service-connected left ear tinnitus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

d) To the extent possible, the examining audiologist is asked to provide a numerical interpretation of the August 1983 audiogram from Ohio State University Hospitals.  The audiologist should be asked to provide exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (500, 1000, 2000, 3000, and 4000 Hertz).

In offering any opinion, the examiner must consider the full record, to include service treatment records, post service treatment records, and the Veteran's lay statements concerning pertinent symptomatology.  The examiner should provide a detailed rationale for any opinion provided.

6.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues remaining on appeal should be readjudicated.  If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


